DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-20 are currently being examined.  

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatia et al (US Patent No. 10,005,564).
With respect to independent Claim 1, Bhatia et al discloses the limitations of independent Claim 1 as follows:
An autonomous cargo handling system having a sensor self-calibration system, (See Abstract) comprising:	   
a first sensing agent configured to monitor a first sensing zone;	(See Col. 1, Lines 35-43; Col. 6, Lines 10-41; Col. 8, Lines 8-14; Figs. 2A, 4; Ref. Numerals 110(sensing agent), 118(sensing zone)
a system controller in electronic communication with the first sensing agent; (See Col. 6, Lines 32-48; Figs. 3; Ref. Numerals 110(sensing agent), 330(system controller)  and
a tangible, non-transitory memory configured to communicate with the system controller, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the system controller, cause the system controller to perform operations comprising:	(See Col. 6, Lines 32-48; Figs. 2B, 3; Ref. Numerals 110(sensing agent), 330(system controller)
receiving, by the system controller, structural cargo deck data from the first sensing agent;	(See Col. 9, Lines 5-64; Col. 10, Lines 8-28; Fig. 3; Ref. Numerals 12(cargo deck), 110(sensing agent), "non-ULD object"(structural cargo deck data)
generating, by the system controller, a real-time cargo deck model based on the structural cargo deck data;	(See Col. 9, Lines 5-39; Col. 10, Lines 8-17; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data)
identifying, by the system controller, a cargo deck component in the real-time cargo deck model; and	(See Col. 10, Lines 8-17; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data), "latch"(cargo deck component)
determining, by the system controller, a position of the first sensing agent relative to the cargo deck component.  (See Col. 9, Lines 5-39; Col. 10, Lines 8-17; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data), "latch"(cargo deck component)

With respect to Claim 2, which depends from independent Claim 1, Bhatia et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Bhatia et al discloses as follows:
The autonomous cargo handling system of claim 1, wherein the first sensing agent comprises at least one of a camera, a structured light sensor, a light detection and ranging (LiDAR) sensor, an infrared sensor, a depth sensor, a 3D scanner, an ultrasound range finder, or a radar sensor.  (See Col. 7, Lines 9-21; Ref. Numerals 12(cargo deck), 110(sensing agent), 112(sensing unit)

With respect to Claim 3, which ultimately depends from independent Claim 1, Bhatia et al teaches all of the limitations of Claim 1 and Claim 2, which are incorporated herein by reference.  With respect to Claim 3, Bhatia et al discloses:
The autonomous cargo handling system of claim 1, wherein the determining, by the system controller, the position of the first sensing agent comprises determining where relative to a boundary of the first sensing zone the cargo deck component is detected.  (See Col. 10, Lines 8-17; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data), "latch"(cargo deck component)

 Claim 4, which depends from independent Claim 1, Bhatia et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 4, Bhatia et al discloses:
The autonomous cargo handling system of claim 1, wherein the system controller is configured to determine the position of the first sensing agent relative to the cargo deck component each time a new loading event is initiated.  (See Col. 10, Lines 8-17; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data), "latch"(cargo deck component)

With respect to Claim 5, which depends from independent Claim 1, Bhatia et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 5, Bhatia et al discloses:
The autonomous cargo handling system of claim 1, wherein the system controller is configured to determine the position of the first sensing agent relative to the cargo deck component at a defined time interval throughout a loading event.  (See Col. 8, Lines 17-44; Fig. 2A; Ref. Numerals 110(sensing agents), "latch"(cargo deck component)

With respect to Claim 6, which depends from independent Claim 1, Bhatia et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 6, Bhatia et al discloses:
The autonomous cargo handling system of claim 1, wherein the identifying the cargo deck component in the real-time cargo deck model comprises comparing, by the system controller, the real-time cargo deck model to a stored cargo deck model.  (See Col. 2, Lines 4-15; Col. 10, Lines 8-34; Col. 10, Line 52-Col. 11, 

With respect to Claim 7, which ultimately depends from independent Claim 1, Bhatia et al teaches all of the limitations of Claim 1 and Claim 6 which are incorporated herein by reference.  With respect to Claim 7, Bhatia et al discloses:
The autonomous cargo handling system of claim 6, wherein the stored cargo deck model is a computer aided design model.  (See Col. 9, Lines 13-19); Ref. Numeral "3D object model"(computer aided design model)
 
With respect to Claim 8, which depends from independent Claim 1, Bhatia et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 8, Bhatia et al discloses:
The autonomous cargo handling system of claim 1, further comprising a second sensing agent configured to monitor a second sensing zone, wherein the operations further comprise:	(See Col. 1, Lines 35-43; Col. 6, Lines 10-41; Col. 8, Lines 8-14; Figs. 2A, 4; Ref. Numerals 110(sensing agents), 118(sensing zone) 
determining, by the system controller, a position of the second sensing agent relative to the cargo deck component; (See Col. 9, Lines 5-39; Col. 10, Lines 8-17; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agents), 330(system controller), "non-ULD object"(structural cargo deck data), "latch"(cargo deck component)   and
determining, by the system controller, a position of the first sensing zone relative to the second sensing zone.	(See Col. 9, Lines 5-39; Col. 10, 

With respect to independent Claim 9, Bhatia et al discloses the limitations of independent Claim 9 as follows:
A method, comprising:
receiving, by a system controller, structural cargo deck data from a sensing agent;	(See Col. 9, Lines 5-64; Col. 10, Lines 8-28; Fig. 3; Ref. Numerals 12(cargo deck), 110(sensing agent), "non-ULD object"(structural cargo deck data)
identifying, by the system controller, a cargo deck component; and	(See Col. 10, Lines 8-17; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data), "latch"(cargo deck component)
determining, by the system controller, a position of the sensing agent relative to the cargo deck component.  (See Col. 9, Lines 5-39; Col. 10, Lines 8-17; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data), "latch"(cargo deck component)

With respect to Claim 10, which depends from independent Claim 9, Bhatia et al teaches all of the limitations of Claim 9 which are incorporated herein by reference.  With respect to Claim 10, Bhatia et al discloses:
The method of claim 9, wherein identifying the cargo deck component comprises:	
determining, by the system controller, a cargo deck component property based on the structural cargo deck data; (See Col. 2, Lines 4-15; Col. 10, Lines 8-34; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data), "latch"(cargo deck component)  and
comparing, by the system controller, the cargo deck component property to a stored cargo deck model comprising data corresponding to properties of known cargo deck components.  	(See Col. 2, Lines 4-15; Col. 10, Lines 8-34; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data), "latch"(cargo deck component) 

With respect to Claim 11, which depends from independent Claim 9, Bhatia et al teaches all of the limitations of Claim 9 which are incorporated herein by reference.  With respect to Claim 11, Bhatia et al discloses:
The method of claim 9, wherein cargo deck component property comprises at least one of an image of the cargo deck component, a video of the cargo deck component, a dimension of the cargo deck component, a shape of the cargo deck component, a characteristic of the cargo deck component, an orientation of the cargo deck component, a location of the cargo deck component, or point cloud data.  	(See Col. 2, Lines 4-26; Col. 10, Lines 8-17; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data), "latch"(cargo deck component)

 Claim 12, which depends from independent Claim 9, Bhatia et al teaches all of the limitations of Claim 9 which are incorporated herein by reference.  With respect to Claim 12, Bhatia et al discloses:
The method of claim 9, wherein identifying the cargo deck component comprises: 
generating, by the system controller, a real-time cargo deck model using the structural cargo deck data; (See Col. 9, Lines 5-39; Col. 10, Lines 8-17; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data)   and
comparing, by the system controller, the real-time cargo deck model to a stored cargo deck model. (See Col. 2, Lines 4-15; Col. 10, Lines 8-34; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data), "latch"(cargo deck component)

With respect to Claim 13, which depends from independent Claim 9, Bhatia et al teaches all of the limitations of Claim 9 which are incorporated herein by reference.  With respect to Claim 13, Bhatia et al discloses:
The method of claim 9, further comprising:  
identifying, by the system controller, if a calibration fault condition exists; (See Col. 10, Lines 8-17; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data), "latch"(cargo deck component)   and
ordering, by the system controller, a fault alert if the calibration fault condition exists.  (See Col. 10, Lines 8-17; Col. 10, Line 52-Col. 11, Line 

With respect to Claim 14, which ultimately depends from independent Claim 9, Bhatia et al teaches all of the limitations of Claim 9 and Claim 13 which are incorporated herein by reference.  With respect to Claim 14, Bhatia et al discloses:
The method of claim 13, wherein the identifying if the calibration fault condition exists comprises comparing the position of the sensing agent relative to the cargo deck component to a predetermined position range.  (See Col. 10, Lines 8-17; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data), "latch"(cargo deck component) 

With respect to Claim 15, which ultimately depends from independent Claim 9, Bhatia et al teaches all of the limitations of Claim 9 and Claim 14 which are incorporated herein by reference.  With respect to Claim 15, Bhatia et al discloses:
The method of claim 14, wherein the sensing agent comprises at least one of a camera, a structured light sensor, a light detection and ranging (LiDAR) sensor, an infrared sensor, a depth sensor, a 3D scanner, an ultrasound range finder, or a radar sensor.  (See Col. 7, Lines 9-21; Ref. Numerals 12(cargo deck), 110(sensing agent), 112(sensing unit)
 
With respect to independent Claim 16, Bhatia et al discloses the limitations of independent Claim 16 as follows:
An aircraft, (See Col. 2, Line 27; Fig. 1A; Ref. Numeral 10(aircraft)  comprising: 
a cargo deck defined by an aircraft envelope;	(See Col. 4, Lines 10-12 and Lines 51-52; Figs. 1A, 1B; Ref. Numerals 10(aircraft), 11(aircraft envelope), 12(cargo deck) 
a sensing agent coupled to the aircraft envelope,	(See Col. 6, Lines 10-20; Fig. 1B; Ref. Numerals 11(aircraft envelope), 110(sensing agent)
wherein the sensing agent is configured to monitor a sensing zone defining a logical boundary within the cargo deck;	(See Col. 1, Lines 35-43 and 61-65; Col. 6, Lines 10-41; Col. 8, Lines 8-14; Figs. 2A, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 118(sensing zone)
a system controller in electronic communication with the sensing agent; and	(See Col. 6, Lines 32-48; Figs. 3; Ref. Numerals 110(sensing agent), 330(system controller)
a tangible, non-transitory memory configured to communicate with the system controller, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the system controller, cause the system controller to perform operations comprising:	(See Col. 6, Lines 32-48; Figs. 2B, 3; Ref. Numerals 110(sensing agent), 330(system controller)
receiving, by the system controller, structural cargo deck data from the sensing agent;	(See Col. 9, Lines 5-64; Col. 10, Lines 8-28; Fig. 3; Ref. Numerals 12(cargo deck), 110(sensing agent), "non-ULD object"(structural cargo deck data)
identifying, by the system controller, a cargo deck component; and	(See Col. 10, Lines 8-17; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), 
determining, by the system controller, a position of the sensing agent relative to the cargo deck component.  (See Col. 9, Lines 5-39; Col. 10, Lines 8-17; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data), "latch"(cargo deck component)

With respect to Claim 17, which depends from independent Claim 16, Bhatia et al teaches all of the limitations of Claim 16 which are incorporated herein by reference.  With respect to Claim 17, Bhatia et al discloses:
The aircraft of claim 16, wherein identifying the cargo deck component comprises:
determining, by the system controller, a cargo deck component property based on the structural cargo deck data; (See Col. 2, Lines 4-15; Col. 10, Lines 8-34; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data), "latch"(cargo deck component)  and
comparing, by the system controller, the cargo deck component property to a stored cargo deck model comprising data corresponding to properties of known cargo deck components.  	(See Col. 2, Lines 4-15; Col. 10, Lines 8-34; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data), "latch"(cargo deck component)

 Claim 18, which ultimately depends from independent Claim 16, Bhatia et al teaches all of the limitations of Claim 16 and Claim 17 which are incorporated herein by reference.  With respect to Claim 18, Bhatia et al discloses:
The aircraft of claim 17, wherein the cargo deck component property comprises at least one of an image of the cargo deck component, a video of the cargo deck component, a dimension of the cargo deck component, a shape of the cargo deck component, a characteristic of the cargo deck component, an orientation of the cargo deck component, a location of the cargo deck component, or point cloud data.  	(See Col. 2, Lines 4-26; Col. 10, Lines 8-17; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data), "latch"(cargo deck component)

With respect to Claim 19, which ultimately depends from independent Claim 16, Bhatia et al teaches all of the limitations of Claim 16 and Claim 18 which are incorporated herein by reference.  With respect to Claim 19, Bhatia et al discloses:
The aircraft of claim 18, wherein the sensing agent comprises at least one of a camera, a structured light sensor, a light detection and ranging (LiDAR) sensor, an infrared sensor, a depth sensor, a 3D scanner, an ultrasound range finder, a radar sensor.  	(See Col. 7, Lines 9-21; Ref. Numerals 12(cargo deck), 110(sensing agent), 112(sensing unit)

With respect to Claim 20, which depends from independent Claim 16, 
The aircraft of claim 16, wherein identifying the cargo deck component comprises:
generating, by the system controller, a real-time cargo deck model using the structural cargo deck data; (See Col. 9, Lines 5-39; Col. 10, Lines 8-17; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data)   and
comparing the real-time cargo deck model to a stored cargo deck model. (See Col. 2, Lines 4-15; Col. 10, Lines 8-34; Col. 10, Line 52-Col. 11, Line 7; Figs. 3, 4; Ref. Numerals 12(cargo deck), 110(sensing agent), 330(system controller), "non-ULD object"(structural cargo deck data), "latch"(cargo deck component)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        April 8, 2021